


EXHIBIT 10.1




CREDIT AGREEMENT AMENDMENT
THIS CREDIT AGREEMENT AMENDMENT, dated as of July 19, 2013 (this “Amendment”),
by and among VeriFone, Inc., a Delaware corporation (“Borrower”), VeriFone
Intermediate Holdings, Inc., a Delaware corporation (“Holdings”), the Lenders
party hereto, and JPMorgan Chase Bank, N.A. (“Administrative Agent”), as
Administrative Agent, relating to the CREDIT AGREEMENT dated as of December 28,
2011 and as amended on October 15, 2012 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the capitalized terms herein that are not otherwise defined being used herein as
defined in the Credit Agreement), by and among the Borrower, Holdings, the
Lenders party thereto from time to time, the Administrative Agent, and the other
agents thereto.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, pursuant to which the
Lenders have agreed to extend credit to the Borrower on the terms and conditions
set forth therein;
WHEREAS, the Borrower has requested that the Lenders amend Section 7.12(a) of
the Credit Agreement, and the Lenders whose signatures appear below,
constituting the Required Lenders, in order to effect the foregoing, are willing
to amend the Credit Agreement (the Credit Agreement, as so amended, being
referred to as the “Amended Credit Agreement”) on the terms and subject to the
conditions set forth herein;
WHEREAS, J.P. Morgan Securities LLC (the “Amendment Lead Arranger”), is the lead
arranger for this Amendment; and
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment; and (ii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement.
1.
Amendment of the Credit Agreement. Effective as of the Amendment Effective Date
(as defined below):

i.
The definition of “Cash on Hand” in Section 1.01 of the Credit Agreement is
amended by deleting the words “the amount in excess of $200,000,000 of cash” on
the first line in their entirety and replacing them with the words “the amount
in excess of $130,000,000 of cash”; and

ii.
Section 7.12(a) of the Credit Agreement is amended to change the reference to
“November 1, 2013” therein to “November 1, 2014”.

2.
Borrower's Certifications. By its execution of this Amendment, the Borrower
hereby certifies that as of the Amendment Effective Date:

i.
This Amendment has been duly executed and delivered by each Loan Party hereto
and constitutes a legal, valid and binding obligation of each Loan Party hereto,
enforceable against each Loan Party that is party hereto in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and (ii) that rights of acceleration
and the availability of equitable remedies may be limited by equitable
principles of general applicability (regardless of whether enforcement is sought
by proceedings in equity or at law);

ii.
The representations and warranties made by the Loan Parties in any Loan Document
are true and correct in all material respects at and as of the Amendment
Effective Date to the same extent as though made at and as of the Amendment
Effective Date, provided that to the extent such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date; provided further that, any representation and warranty that is
qualified as to “materiality,”


-1-

--------------------------------------------------------------------------------




“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects; and
iii.
On and as of the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing.

3.
Conditions to Effectiveness. This Amendment shall become effective, as of the
date first above written, on the date (the “Amendment Effective Date”) on which
each of the following conditions is satisfied:

i.
The Administrative Agent shall have received duly executed counterparts (which
may include facsimile transmission or other electronic transmission of a signed
counterpart of this Amendment) hereof that, when taken together, bear the
authorized signatures of the Administrative Agent, the Borrower, Holdings and
Lenders constituting the Required Lenders;

ii.
The Administrative Agent shall have received payment from the Borrower, for the
account of each Lender that executes and delivers a counterpart signature page
to this Amendment at or prior to 5:00 p.m., New York City time, on July 18, 2013
(the “Consent Deadline”), an amendment fee (the “Amendment Fee”) in an aggregate
amount equal to 0.05% of the aggregate principal amount of the Term Loans and
Revolving Commitments (whether used or unused) of such Lender outstanding at the
Consent Deadline after giving effect to the prepayment of the Term Loans
required to be made under Section 3(iii) of this Amendment. The Amendment Fee
shall be payable in immediately available funds and, once paid, such Amendment
Fee or any part thereof shall not be refundable; and

iii.
The Borrower on the Amendment Effective Date shall have prepaid or substantially
contemporaneously with the effectiveness of the Amendment prepay (i) Term A
Loans in an aggregate principal amount of $20,000,000 and (ii) Term B Loans in
an aggregate principal amount of $50,000,000.

4.
Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.



5.
Effect of Amendment.

i.
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Administrative Agent, the Agents or the Lenders under the
Credit Agreement, the Amended Credit Agreement or any of the other Loan
Documents, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any of the other Loan Documents, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any of the other Loan Documents in
similar or different circumstances.

ii.
On and after the Amendment Effective Date, any reference to the Credit Agreement
in any Loan Document shall be deemed to be a reference to the Amended Credit
Agreement.

iii.
This Amendment shall constitute a Loan Document for all purposes of the Amended
Credit Agreement and each other Loan Document.

6.
GOVERNING LAW AND WAIVER OF JURY TRIAL. Sections 10.17 and 10.18 of the Credit
Agreement are incorporated herein mutatis mutandis with the reference to
“Agreement” therein being deemed references to this Amendment.



7.
Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.



8.
Headings. The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.




-2-

--------------------------------------------------------------------------------




9.
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.



[Remainder of page intentionally left blank]









-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first above
written.


SIGNATURE PAGE TO THE CREDIT AGREEMENT
AMENDMENT, DATED AS OF JULY 19, 2013, TO
THE CREDIT AGREEMENT, DATED AS OF
DECEMBER 28, 2011 AND AS AMENDED ON
OCTOBER 15, 2012, BY AND AMONG VERIFONE,
INC., VERIFONE INTERMEDIATE HOLDINGS,
INC., THE LENDERS PARTY THERETO, AND
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, AND THE OTHER
AGENTS THERETO.


JPMORGAN CHASE BANK, N.A., as Administrative
Agent, for and on behalf of the Required Lenders who
have consented hereto as provided in Section 10.01 of
the Credit Agreement and whose signature pages have
been received by the Borrower and the Administrative
Agent by 5:00 p.m. Eastern time on July 18, 2013


By: /s/ Gerardo B. Loera            
Name: Gerardo B. Loera
Title: Vice President





[Signature Page to VeriFone Credit Agreement Amendment]



--------------------------------------------------------------------------------




VERIFONE, INC.
By: /s/ Marc Rothman                
Name: Marc Rothman
Title: EVP & CFO
VERIFONE INTERMEDIATE HOLDINGS, INC.
By: /s/ Marc Rothman                
Name: Marc Rothman
Title: EVP & CFO

[Signature Page to VeriFone Credit Agreement Amendment]



--------------------------------------------------------------------------------




ACKNOWLEDGED BY:
VERIFONE MEDIA, LLC
By: /s/ Marc Rothman            
Name: Marc Rothman
Title: EVP & CFO
GLOBAL BAY MEDIA TECHNOLOGIES INC.
By: /s/ Marc Rothman            
Name: Marc Rothman
Title: EVP & CFO
HYPERCOM CORPORATION
By: /s/ Marc Rothman            
Name: Marc Rothman
Title: EVP & CFO
HYPERCOM U.S.A., INC.
By: /s/ Marc Rothman            
Name: Marc Rothman
Title: EVP & CFO

[Signature Page to VeriFone Credit Agreement Amendment]



--------------------------------------------------------------------------------




JP. MORGAN CHASE BANK, N.A.
as Administrative Agent
By: /s/ Gerardo B. Loera            
Name: Gerardo B. Loera
Title: Vice President



[Signature Page to VeriFone Credit Agreement Amendment]

